DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (1,945,797).
As to claim 1, Bach discloses a protective housing (Figure 3) for carrying a rigid vessel (carboy container 14, page 1, line 44) containing liquid, the protective housing comprising: a casing (Figure 2, 10, 11, 12) comprising: a peripheral wall (11); a base (floor 10); and a top (cover 12), wherein the base and the top are connected to the peripheral wall to define a volume for containing the rigid vessel (Figure 2), the protective housing further comprising: an impact absorber (blocks 16, 17, cork blocks or rubber blocks acting as the impact absorber) disposed, in use, between the rigid vessel and the casing to reduce transferral, to the rigid vessel, of a force applied to the casing; and an aperture in the casing (aperture 13), for accessing a closure section of the rigid vessel while the rigid vessel is in the protective housing (Figure 3); wherein the aperture (13) is in the top of the casing and the top is inset into the peripheral wall so that, in use, the closure section of the rigid vessel can protrude through the aperture while remaining within a profile of the peripheral wall (Figure 2 shows the neck of a carboy project through the aperture at the top).  
As to claim 2, Bach further discloses the impact absorber (16 and 17) comprises a plurality of impact absorbing members (as shown in Figure 3 and Figure 1, there are four top blocks and four lower blocks), each of the peripheral wall, the base, and the top being spaced, in use, from the rigid vessel by a respective impact absorbing member (the blocks stabilized and ensure each of the peripheral wall, base and top being spaced, from the vessel 14).  
As to claim 13, Bach further discloses a rigid vessel (carboy 14) having a body for containing the liquid (Figure 2); and a closure section column 1, lines 3-5, figure 2, the neck and opening of the container is considered as a closure section through which the liquid can be dispensed; and a protective housing according to claim 1, for carrying the rigid vessel.  
As to claim 14, Bach further discloses the rigid vessel has a circular cross-section (circular cross-section can be see in Figure 1 and Figure 3) and the peripheral wall has a square cross-section having four sides of equal width (square cross-section can be seem in Figure 1 and 3 with peripheral wall 11), the rigid vessel abutting the impact absorber at midpoints of the four sides of equal width of the peripheral wall and being spaced from the peripheral wall at corners between the four sides of equal width (as shown in Figure 3, reference 16 which is located at the midpoints of the four sides of equal width of the peripheral wall).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (1,945,797) in view of Buckley (1,063,503).
As to claim 3, Bach as modified does not disclose the casing has an external profile, the protective housing further comprising a handle fixed to an within the profile of the case.  Nevertheless, Buckley further discloses an incased shipping can (1) which is secured within the outer container (Figure 1), the casing further discloses an external profile (outer container profile) and the protective housing further discloses a handle fixed to and within the profile of the case (two cutout portion which are within the outer profile of the case (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer container of Bach with recessed handle within the outer profile of the outer container as taught by Buckley to provide a mean for grip and carrying the container in order to transfer the container.
As to claim 5, Bach as modified further discloses the handle is paced from the rigid vessel (Figure 2 of Buckley shows the space between the handle and the container 1)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (1,945,797) in view of Hovatter (8,191,718).
As to claim 12, Bach does not disclose the peripheral wall has two opposite ends, with one or more protrusions at one of the opposite ends and at least one depression at another of the opposite ends, the at least one depression being arranged to receive one or more protrusions of another protective housing so that the protective housing can be stably stacked on top of an identical protective housing.  Nevertheless, Hovatter discloses a stacking modules with the peripheral wall (Figure 5A)  has two opposite ends, with one or more protrusions (460) at one of the opposite ends and at least one depression at another of the opposite ends, the at least one depression (462 of Figure 5C) being arranged to receive one or more protrusions of another protective housing so that the protective housing can be stably stacked on top of an identical protective housing (Figure 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer container of Bach stacking protrusion that is corresponding to the adjacent identical container as taught by Hovatter in order to provide stacking feature in order to stack multiple outer container together to save horizontal storage space.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (1,945,797) in view of Palmeroni Jr. et al (5,577,614).
As to claims 16-17, Bach does not disclose the closure section comprises, in use, a dispensing assembly for selectively dispensing the liquid, said dispensing assembly comprises a valve for selectively dispensing a predetermined volume of the liquid.  Nevertheless, Palmeroni discloses a shipping packaging and dispensing package comprises outer container (10) holding plurality of liquid containers (14), each of the liquid container (14) further discloses a closure section (neck of the container with conduit 14) comprises, in use, a dispensing assembly (dispensing valve 22) for selectively dispensing the liquid, said dispensing assembly comprises a valve (dispensing valve 22) for selectively dispensing a predetermined volume of the liquid.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Bach with dispensing valve form at the closure section as taught by Palmeroni in order to dispense the liquid from the article without removing the fluid containers from the package (abstract).

Allowable Subject Matter
Claims 4, 6-11 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736